Citation Nr: 1452960	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a rating higher than 10 percent for tinnitus.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Whether a 40 percent rating for status post burst fracture T12 with deformity, L-1 and degenerative disc disease (back disability), was properly reduced to 20 percent effective from March 22, 2011.

5.  Entitlement to a rating higher than 10 percent for right lower extremity radiculopathy.

6.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy.

7.  Entitlement to a rating higher than 10 percent for right knee osteoarthritis.

8.  Entitlement to a rating higher than 40 percent for status post burst fracture T12 with deformity, L-1 and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision decreased the Veteran's rating for back disability from 40 percent to 20 percent; denied his rating claims for tinnitus, left ear hearing loss, and right knee osteoarthritis; denied service connection for right ear hearing loss; and granted service connection for bilateral lower extremity radiculopathy and migraines.  He filed a notice of disagreement with this rating decision in January 2012.  In an April 2012 rating decision, the Veteran's rating for migraines was increased from 10 percent to 50 percent, which is the maximum schedular rating available for migraines under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  The remaining issues were addressed in the April 2012 statement of the case.  The Veteran perfected his appeal with regard to these issues in an April 2012 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

(The issues of entitlement to a rating higher than 10 percent for right lower extremity radiculopathy, a rating higher than 10 percent for left lower extremity radiculopathy, a rating higher than 10 percent for right knee osteoarthritis, and a rating higher than 40 percent for status post burst fracture T12 with deformity, L-1 and degenerative disc disease are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At his November 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of service connection for right ear hearing loss, a higher rating for tinnitus, and a higher rating for left ear hearing loss.

2.  While the record showed improvement of the Veteran's range of forward flexion by March 2011, the examination relied upon for the reduction is insufficient to establish improvement because it did not address incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for right ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of a higher rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of a higher rating for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  The reduction of the Veteran's 40 percent rating for status post burst fracture, T12 with deformity, L-1 and degenerative disc disease was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c). 

At a November 2013 hearing, the Veteran, through his representative, indicated that he no longer wished to pursue claims of service connection for right ear hearing loss, a higher rating for tinnitus, or a higher rating for left ear hearing loss.  In this way he withdrew these claims on the record.  Hence, the appellant has withdrawn this appeal with regard to these three issues and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these three issues and they are dismissed.

Reduction - Back Disability

The Veteran was originally granted service connection for status post burst fracture, T12 with deformity, L-1 and degenerative disc disease in a February 1994 rating decision.  At that time, this disability was evaluated as 10 percent disabling based on limitation of motion, effective January 18, 1993.  In a February 2002 rating decision, this rating was increased to 20 percent effective February 26, 2001.  In an April 2009 rating decision, the rating was again increased to 40 percent effective January 20, 2009.  Although the Veteran submitted a notice of disagreement with this rating decision, he did not perfect his appeal by submitting a timely substantive appeal after the issuance of a statement of the case.  See 38 C.F.R. §§ 20.200, 20.202.  As the Veteran did not appeal any of these decisions and no new and material evidence was received within one year of their issuance, these decisions are final.  See 38 C.F.R. §§ 3.156(b), 20.1103.  The Veteran submitted a claim for an increased rating in March 2011.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When reduction is considered warranted by the evidence and would result in reduction or discontinuance of compensation payments currently being made, certain procedural guidelines must be followed:  first, there must be a rating action proposing the reduction; then the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R. § 3.105(e).  In this case, however, the Veteran's overall disability rating was not reduced by the reduction of his back disability rating.  As such, these procedural requirements were not followed.

Prior to the September 2011 rating decision at issue, the Veteran's 40 percent rating had been in effect for less than three years.  As the 40 percent rating was in effect for less than five years, it was not entitled to the special regulatory protections of 38 C.F.R. § 3.344(a), (b), and could be reduced based upon a showing that the disability had improved.  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (holding that a reduction requires determinations, based on a preponderance of the evidence, that an improvement has occurred and that such improvement reflects an improvement in ability to function under ordinary conditions of life and work).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's back disability has been rated under hyphenated diagnostic code 5010- 5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Disabilities of the spine, including intervertebral disc syndrome (Diagnostic Code 5243), are rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5242, Note (1).  

Alternately, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician or treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The April 2009 examination upon which the 40 percent rating was based showed limitation of forward flexion to 25 degrees, with pain but not additional functional limitation.  The report also reflected the Veteran's report of 12-24 incapacitating episodes in the previous year.

The June 2010 VA examination showed limitation of forward flexion to 45 degrees, with pain but not with additional functional limitation, and continued reports of "several" incapacitating episodes.

By contrast, the July 2011 VA examination showed limitation of forward flexion to 40 degrees, with pain but not with additional functional limitation.  Neither the 2010 nor the 2011 examination addressed the question of incapacitating episodes or functional effects of such episodes.  Because the examinations subsequent to the April 2009 examination did not fully contemplate all functional losses, especially those caused by episodes of pain or flare-ups, the Board finds that there was no evidentiary basis for a reduction.  Although the June 2010 examination showed improvement in the Veteran's range of motion, it still showed a significant number of incapacitating episodes that could potentially support the basis for the 40 percent rating.  Accordingly, the reduction was not proper, and the 40 percent rating for status post burst fracture, T12 with deformity, L-1 and degenerative disc disease is restored.
ORDER

The appeal of the issue of service connection for right ear hearing loss is dismissed.

The appeal of the issue of a higher rating for tinnitus is dismissed.

The appeal of the issue of a higher rating for left ear hearing loss is dismissed.

The 40 percent rating for status post burst fracture, T12 with deformity, L-1 and degenerative disc disease is restored effective March 22, 2011; the appeal of this reduction issue is granted.


REMAND

As explained above, the Veteran filed a claim for an increased rating for his back disability that resulted in an improper reduction.  He has testified that his back symptoms, including his radiculopathy of the lower extremities has worsened since his last examination in July 2011.  Likewise, the Veteran testified that his right knee disability had increased in severity since the July 2011 examination.  Specifically, he reported that his knee had begun giving out approximately one year prior to his November 2013 hearing and as a result he wore a knee brace.  As such, new examinations are necessary to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his status post burst fracture, T12 with deformity, L-1 and degenerative disc disease, including radiculopathy of the lower extremities and any other associated neurologic symptoms.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

a.  The current severity the Veteran's back disability.  Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  Episodes requiring physician-prescribed bed rest should be described in detail--duration and frequency. 

b.  The presence of any neurologic symptoms, their association, if any, with his back disability, and the current severity of these symptoms.  Each nerve affected or seemingly affected should be described as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

c.  The extent to which the Veteran's back disability and any associated neurologic symptoms affect his ability to secure and follow a substantially gainful occupation.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Schedule the Veteran for an examination to determine the current severity of his right knee osteoarthritis.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  (This examination may be conducted by the same examiner 

asked to examine the back if deemed appropriate.)  The examiner should specifically address:

a.  The current severity the Veteran's right knee disability.  Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  This analysis should be undertaken with respect to both loss of flexion and loss of extension.

b.  The presence and severity of lateral instability or recurrent subluxation.

c.  The extent to which the Veteran's right knee disability affects his ability to secure and follow a substantially gainful occupation.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


